Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-16 is/are rejected under 35 U.S.C. 102a as being anticipated by Yonekura (US 20170003561)
Regarding Claim 1,
Yonekura discloses (Fig. 2 and Fig. 3) an active matrix substrate that has a plurality of pixels arranged in a matrix having a plurality of rows and a plurality of columns, the active matrix substrate comprising: a plurality of first TFTs (SW) each associated with any one of the plurality of pixels; a plurality of gate bus lines (GL2,GL3) each extending in a row direction; and a plurality of source bus lines (SL1,SL2) each extending in a column direction, wherein the plurality of gate bus lines include a first gate bus line (GL3) and a second gate bus line (GL2) associated with each of the plurality of pixel rows, wherein in each of the plurality of pixel rows, when a pixel associated with the first gate bus line is set as a first pixel (the pixel that GL3 is located), and the pixel associated with the second gate bus line (GL2) is set as a second pixel (the pixel GL2 is located), each of the plurality of source bus lines (SL1,SL2) is associated with at 
[AltContent: textbox (Drains connecting here. Also known as drain extension portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    835
    674
    media_image1.png
    Greyscale



Regarding Claim 2,
Yonekura discloses (Fig. 2 and Fig. 3) wherein the plurality of CS bus lines (CSL) are electrically connected to the first transparent conductive layer (PE).
Regarding Claim 3,
Yonekura discloses (Fig. 2 and Fig. 3) wherein in the lower insulating layer (12), the gate insulating layer (10), and the interlayer insulating layer, a plurality of contact holes (CH) each reaching any one of the plurality of CS bus lines (CSL) are formed, and wherein the first transparent conductive layer (PE) is in contact with the plurality of CS bus lines (CSL) in the plurality of contact holes.
Regarding Claim 4,
Yonekura discloses (Fig. 2 and Fig. 3) wherein the plurality of contact holes (CH) include a contact hole formed between the first gate bus line (GL3,GL2) associated with a certain pixel row and the second gate bus line associated with a pixel row adjacent to the certain pixel row.
Regarding Claim 5,
Yonekura discloses (Fig. 2 and Fig. 3) wherein the plurality of contact holes (CH) are provided for every n pixel rows (n is an integer) in the column direction and every 2 x n pixel columns in the row direction.
Regarding Claim 6,
Yonekura discloses (Fig. 2 and Fig. 3) wherein each of the plurality of pixels further has a first opening (CH) that is formed in the interlayer insulating layer and reaches the drain extension section [0027], and a second opening that is formed in the inorganic insulating layer and overlaps the first opening when viewed in the normal direction of the substrate, and 
Regarding Claim 7,
Yonekura discloses (Fig. 2 and Fig. 3) wherein the drain extension section (shown in pasted figure above) overlaps any one of the plurality of CS bus lines (CSL) when viewed in the normal direction of the substrate.
Regarding Claim 8,
Yonekura discloses (Fig. 2 and Fig. 3) wherein the auxiliary capacitor electrode (CSL) and/or the plurality of CS bus lines (CSL) include the lower metal layer and the gate metal layer (GE), and wherein in the auxiliary capacitor electrode (CSL), a portion that overlaps the drain extension section (DE) when viewed in the normal direction of the substrate includes the gate metal layer.
Regarding Claim 9,
Yonekura discloses (Fig. 2 and Fig. 3) wherein the auxiliary capacitor electrode (CSL) includes the lower metal layer and the gate metal layer (GE), wherein each of the plurality of pixels further has a third opening that is formed in the lower insulating layer and reaches the lower metal layer of the auxiliary capacitor electrode (CSL), and wherein the gate metal layer (GE) of the auxiliary capacitor electrode is formed to cover the third opening (there are many openings CH as seen in Fig.2).



Regarding Claim 10,
 Yonekura discloses (Fig. 2 and Fig. 3) wherein the plurality of CS bus lines (CSL)  include the lower metal layer and the gate metal layer (GE).
Regarding Claim 11,
 	Yonekura discloses (Fig. 2 and Fig. 3) a second TFT (pick any SW shown in Fig.2) disposed in a region other than the plurality of pixels, wherein the second TFT (pick any SW shown in Fig.2) has a second semiconductor layer (pick any SC) formed on the substrate (10), the lower insulating layer (11) formed on the second semiconductor layer (SC), a second gate electrode (pick any GE) that is included in the gate metal layer and is formed to overlap the second semiconductor layer (SC) with the lower insulating layer (11) interposed between the second semiconductor layer and the second gate electrode, the gate insulating layer covering the second gate electrode, and a second source electrode (SC) and a second drain electrode (DE) that are included in the source metal layer and are connected to the second semiconductor layer.
Regarding Claim 12,
 	Yonekura discloses (Fig. 2 and Fig. 3) wherein the lower metal layer (CSL) further includes a lower light shielding section (BM) formed to cover at least a channel region of the second semiconductor layer when viewed in the normal direction of the substrate.
Regarding Claim 13,
 	Yonekura discloses (Fig. 2 and Fig. 3) wherein the plurality of first TFTs (pick any SW) have a first semiconductor layer (SC) formed on the gate insulating layer, the first 
Regarding Claim 14
 	Yonekura discloses (Fig. 2 and Fig. 3) a counter substrate (20) disposed to be opposite the active matrix substrate; and a liquid crystal layer (LQ) provided between the active matrix substrate and the counter substrate.
Regarding Claim 15,
 	Yonekura discloses (Fig. 2 and Fig. 3) wherein the second transparent electrode (PE) functions as a pixel electrode, and the counter substrate (CE) has a counter electrode opposite the second transparent electrode.
Regarding Claim 16,
 	Yonekura discloses (Fig. 2 and Fig. 3) wherein the second transparent electrode (PE) has at least one slit, the second transparent electrode functions as a pixel electrode, and the first transparent electrode functions as a common electrode (CE).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871